Title: General Orders, 17 July 1779
From: Washington, George
To: 


        
          Head-Quarters Stony-Point [N.Y.] Saturday July 17th 1779.
          Parole Fortune—C. Signs Favors. Bravery.
        
        A Major, two Captains, four Subalterns six serjeants and one hundred rank and file from General Woodford’s Brigade to march immediately with their Packs, Arms & Provision to relieve the detachment with the british Prisoners whom they are to escort to such place as

ordered by the Commissary of Prisoners—The Major will receive directions from the commanding officer of the party he relieves—A few prisoners now in custody at Stony-Point are to be carried on to join the other Prisoners.
      